Case 2:19-cv-00133-RSL Document 3-3 Filed 01/30/19 Page 1 of 2

EXHIBIT C
Case 2:19-cv-00133-RSL Document 3-3 Filed 01/30/19 Page 2 of 2

FILED
2019 JAN 18 01:26 PM
KING COUNTY
SUPERIOR COURT CLERK
E-FILED

CASE #: 19-2-01930-1 KNT

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR THE COUNTY OF KING

RENOJ PEREZ No. 19-2-01930-1 KNT

CASE INFORMATION COVER SHEET AND

Vs AREA DESIGNATION

(CICS)
CITY OF TUKWILA ET AL

 

CAUSE OF ACTION
PIN - Personal Injury
AREA OF DESIGNATION

KNT All of King County south of Interstate 90 except those areas included in the Seattle
Case Assignment Area.
